MEMORANDUM OPINION
BUSSEY, Judge:
Frank Lester Straight, hereinafter referred to as defendant, was charged, tried, and convicted in the District Court of Oklahoma County with the crime of Unauthorized Use of a Motor Vehicle; his punishment was fixed at two and one-half years imprisonment in the state penitentiary, and he appeals.
On the trial John Cullen Ertel testified that on December 5, 1969, he owned a 1961 GMC half-ton pickup truck. He next saw the truck wrecked and in Puckett’s Wrecking Yard on December 9th. He did not authorize defendant to drive it.
Beckey Lee Ertel testified that she was John Ertel’s wife and on December 5, 1969, she had driven the truck to her place of employment in Harrah and parked it at 9:00 a. m. At 1:30 p. m. she discovered it was missing and she had not given anyone permission to drive it.
Robert W. McKittrick of the Oklahoma City Police Department, testified that on December 5, 1969, he investigated an accident involving Mr. Ertel’s pickup at the South Robinson underpass in Oklahoma City. Defendant was at the wheel and told McKittrick he had been driving. The pickup had been wrecked. Defendant did not testify, nor offer evidence in his behalf.
On appeal, the defendant argues two assignments of error, neither of which possess sufficient merit to warrant extended discussion in this opinion; suffice it to say from the foregoing recital of facts, that the defendant’s contention that the evidence was insufficient to support the verdict of the jury is patently frivolous.
The second contention that the punishment imposed is excessive is likewise without merit, for the punishment imposed was well within the range provided by law, and the record is free of any error which would justify modification or reversal.
For the reasons above set forth, the judgment and sentence appealed from is affirmed.
BRETT, P. J., and NIX, J., concur.